 

 

 

 

US, DISTRICT COURT
Case 5:19-cr-00130-H-BQ Document17 Filed 11/14/19 Page’PBFSERNAYysTBICB OF TEXAS

 

 

 

 

FILED
IN THE UNITED STATES DISTRICT COURT NOV | 4 2019
FOR THE NORTHERN DISTRICT OF TEXAS 423.22
LUBBOCK DIVISION a U. TyACr COURT

 

Deputy

 

 

UNITED STATES OF AMERICA

Vv. No. 5:19-MJ-180

AIDEN BRUCE-UMBAUGH
MOTION FOR PRETRIAL DETENTION AND CONTINUANCE
The United States asks for the pretrial detention of Defendant under Title 18,
United States Code, Sections 3142(e) and 3142(f).
l. Eligibility of Case. This case is eligible for a detention order under
18 U.S.C. § 3142(f) because it is a case that involves:

____. Accrime of violence as defined in 18 U.S.C. § 3156(a)(4).
(18 U.S.C. § 3142(f)(1)(A)).
____ An offense for which the maximum sentence is life imprisonment or
death. (18 U.S.C. § 3142(f)(1)(B)).
Controlled substances offense for which the maximum sentence is
10 years or more. (18 U.S.C. § 3142(f(1)(C)).
A felony that was committed after the defendant had been convicted
or two or more prior federal offenses described in 18 U.S.C.
§ 3142(f)(1)(A)-(C), or comparable state or local offenses.
(18 U.S.C. § 3142(fh(1)(D)).
____ A serious risk defendant will not appear.
(18 U.S.C. § 3142(f)(2)(A)).
Factual predicate in support of this ground:

Aiden Bruce-Umbaugh
Government’s Motion for Detention and Detention — Page 1

 
 

Case 5:19-cr-00130-H-BQ Document17 Filed 11/14/19 Page 2of3 PagelD 24

A serious risk defendant will obstruct or attempt to obstruct justice,

or threaten, injure or intimidate, or attempt to threaten, injure, or
intimidate a prospective witness or juror.

(18 U.S.C. § 3142(f)(2)(B)).
Factual predicate in support of this ground:

A felony that involves a minor victim in a qualifying offense or

failure to register as a sex offender. (18 U.S.C § 3142(f)(1)(B)).

X__A felony that involves the possession or use of a firearm or

destructive device, or any other dangerous weapon.
(18 U.S.C. § 3142(f)(1)(E)).

2. Reason for Detention. The Court should detain defendant, under 18 U.S.C.

§ 3142(e), because no condition or combination of conditions will

reasonably assure:

X_ Defendant’s appearance as required.
X__ Safety of any other person and the community.

3. Rebuttable Presumption. The United States will invoke the rebuttable

presumption against defendant under 18 U.S.C. § 3142(e).

The presumption applies because:

Probable cause to believe defendant committed 10 + year drug

offense or firearms offense, 18 U.S.C. § 924(c).
(18 U.S.C. § 3142(e)).

Previous conviction for “eligible” offense committed while on

pretrial bond. (18 U.S.C. § 3142(e)(1)-(3)).
Probable cause to believe defendant committed a federal crime of
terrorism as defined by 18 U.S.C. §2332b(g)(5).

Probable cause to believe defendant committed a qualifying offense

Aiden Bruce-Umbaugh
Government’s Motion for Detention and Detention — Page 2

involving a minor victim. (18 U.S.C. § 3142(e)).

 

 
Case 5:19-cr-00130-H-BQ Document17 Filed 11/14/19 Page 3of3 PagelD 25

4, Time for Detention Hearing. The United States requests the Court conduct
the detention hearing:
At first appearance.
_____ After continuance of three days.
____ After continuance of 10 days under 18 U.S.C. § 3142(d).
X___ Moot at this time as defendant is in state custody. Hearing
requested if detention becomes a viable issue.

Grounds for 10-day continuance:
The defendant is, and was at the time the alleged offense was committed:

on release pending trial for a felony under Federal, state, or local
law;

on release pending imposition or execution of sentence, appeal of
sentence or conviction, or completion of sentence, for an offense
under federal, state, or local law;

on probation, parole, or supervised release for an offense under
federal, state, or local law; or

not a citizen of the United States or lawfully admitted for permanent
residence as defined at 8 U.S.C. § 1101(a)(20);

and the defendant:

may flee; or
may pose a danger to any other person or the community.

Respectfully submitted,

ERIN NEALY COX
UNITED ST. ATTORNEY

Lf ~ yy
NG

    

RUSSEIA“H, LORFI

Assistant Ufiited States“Attorney
Texas State Bar No.24070173
1205 Texas Avenue, Suite 700
Lubbock, Texas 79401
Telephone: 806.472.7351

Facsimile: 806.472.7394
E-mail: Russell. lorfing@usdoj.gov

 

Aiden Bruce-Umbaugh
Government’s Motion for Detention and Detention — Page 3

 

 
